DUSTIN, J.
(dissenting).
In my view the facts of this case entirely preclude recovery on the part of Sheets.
According to this own testimony, he was climbing down the ladder on the rear end of a moving freight ear, and had reached for and seized his lantern which he had left on the top of the car, when a sudden jerk of the train threw him off the ladder; he fell to the ground and was run over by the following car. In falling, he touched nothing but the draw-bar.
It appears, mathematically, that at the time he was jarred from his position, his feet could not have been on a lower rung then the second from the bottom, being thirty-four inches from the sill. It appears also that the sill complained of, where not indented, does not extend over 2 1-4 inches beyond the face of the rungs.
The claim of counsel (alluded to in the majority opinion) that' Sheets was stepping from the last rung to the sill is wdiolly unsupported. I think, by the evidence, the measurements of the man and the ladder entirely disprove it.
To me it is inconceivable that a man falling from the second rung, while the train was moving forward, could have caught himself on the tips of his toes, on the sill, even if the latter were in perfect condition. As it was, the evidence shows that the sill was, only indented for 3 1-2 inches from the left side. It was perfect throughout the remainder of the width of the ladder. Under any conditions the left foot only would have had a narrower sill on which to alight. The right foot would have caught the full width.
But, to have the full width of 21-4 inches on which to catch himself and put his toes, Sheets must have fallen perpendicularly with mathematical exactness, like a plummet, from the edge of the second rung, after the jar and while the train was in motion. The jar must have been sufficient to take him to the edge of the rung and no farther, giving no more momentum to his body; and no allowance made for the action of the train. It seems to me impossible. I can not believe that there is a gymnast in the world who could accomplish the feat in the daytime. Anyhow, it is the height of improbability.
*652The cause of the injury must be attributed to the greater, not the lesser, probability. Cleveland, Term. & V. Ry. v. Andrews, supra.
But, what right has Sheets, under the circumstances, to complain? He was not using or attempting to use the sill for the purpose for which it was constructed, viz., as a step to or from the ladder. It was not built to catch falling bodies. And it is-of its insufficiency only as a safety platform in case of a fall that he complains.
If he hád gone to the bottom of the ladder, and loosened his-hold above, expecting to find a sill of the usual width, and not finding it, injury had resulted, his case would have been far different. Under the circumstances I think the defect in the sill can not be held to be the proximate cause of the injury.
The verdict itself shows that the jury was governed by pas sion and prejudice. ' The sum of $30,000 was- entirely unreasonable. The trial court cut it $7,500 .and the majority of this, court has taken off $8,500 more.
Sheets is not helpless. He is able to earn money in other-occupations.
Under the authority of Pendleton Street Ry. v. Rahmann, 22 Ohio St. 446, the court should have set aside the verdict absolutely.
Ferneding, J., concurs.